DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed 8/18/2022.

Allowable Subject Matter
Claims 1, 3-5, 7-11, 13-15 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 11, when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fails to clearly teach or fairly suggest the combination of following limitations:
a prediction unit acquire a plurality of access location data of a plurality of data access actions in a prior access history of the memory unit and analyze the prior access history of the memory unit, so as to determine hot data or cold data recorded in the storage device in correspondence with a data heat level in previous accessing, wherein the access location data comprises a plurality of logical block addresses and a plurality of sector lengths of the storage device, wherein the prediction unit performs a quantification process on the logical block addresses and the sector lengths to acquire a plurality of transaction data corresponding to the prior access history, and the prediction unit builds up a transaction database according to the transaction data, wherein the prediction unit derives a plurality of classification data according to the transaction database and a minimum support level threshold, and the prediction unit analyzes the classification data according to a minimum confidence level threshold, so as to determine a plurality of association rules, and the prediction unit predicts a data pre-accessing target of the memory unit according to the transaction data.
The examiner has highlighted the above limitations to distinguish the invention over the prior art, however, the claims are allowed for all the limitations that they include and for the context provided by all the limitations, including the ones that are not highlighted above.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klughart disclose raid hot spare system and method. US 2017/0024295.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.

/TUANKHANH D PHAN/Examiner, Art Unit 2154